DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Terminal Disclaimer
The terminal disclaimer filed on 04/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US patent number 10,770,578 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claims 21-29, 31 and 32 are allowable. The restriction requirement between Species A and B , as set forth in the Office action mailed on 11/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B with regard to only claim 26 is withdrawn.  Claim 26, directed to species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 21-29, 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art of record does not teach or suggest the combination of limitations including where the first doped region is configured to produce at least one output capacitance maximum in the applied voltage range, and wherein the at least one output capacitance maximum is larger than 1.2 times the output capacitance of the switchable electrical structure at a voltage between the voltage at the output capacitance maximum and 5% of the breakdown voltage of the switchable electrical structure along with the other limitations of claim 21.
Regarding claim 29, the prior art of record does not teach or suggest the combination of limitations including where a second doping region of the first conductivity type that is electrically connected to the source region and laterally extends from the cell region to the termination region; and a plurality of compensation regions that are elongated in a vertical direction that is perpendicular to the main surface and form p-n junctions with the drift region, wherein the first doping region is laterally disposed between first and second ones of the compensation regions that are each disposed within the edge termination region, wherein the first and second compensation regions directly adjoin the second doping region, wherein the first doping region is vertically spaced apart from the second doping region by a first distance, and wherein the first distance is such that the depletion region expands into the first doping region during the transition from an on-state of the switchable electrical structure to the off-state of the switchable electrical structure along with the other limitations of claim 29.  
Cited Prior Art
The prior art made of record and not relied upon in the previous rejection is considered pertinent to the Applicant’s disclosure:
Fig. 6 of Inomata (US 2011/0220992) teaches a semiconductor device comprising a p-n junction (Interface between Items 203 and 2) and a first doping region (Item 5); where the first doping region is located at a distance to the p-n junction so that the first doping region floats. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891